DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a system, classified in F17C 7/02.
II. Claims 19-20, drawn to a method, classified in F17C 2221/012.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus can practice another and materially different process wherein the LH2 in the pressure vessel is sent to a near device while there is still liquid and gas in the vessel.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification (see above); the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) (particularly for the divergent operation noted in the method above); the prior art applicable to one invention would not likely be applicable to another invention; the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Mark Elchuk on 6/6/22 a provisional election was made without traverse to prosecute the system claims of invention I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim(s) 19-20 is/are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.	
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Specification
The disclosure is objected to because of the following informalities: the names and numerals used to identify the valves appear inconsistent at least in PG. Pub. para. 23.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “an initial quantity of LH2” is indefinite and should properly reference --an initial quantity of the LH2--.
The recitation, “the vaporizer receiving LH2” is indefinite and should properly reference --the vaporizer receiving the LH2--.
The recitation, “a supply tube coupling the outlet orifice of the pressure vessel with the inlet of the vaporizer; a discharge tube coupling the outlet of the vaporizer with the inlet orifice of the pressure vessel;” is indefinite and inconsistent with the disclosure which shows that the discharge tube (30) couples the outlet orifice (22) of the pressure vessel (14) with the inlet (36) of the vaporizer and the supply tube (32) coupling the outlet of the vaporizer (14) with the inlet orifice (20) of the pressure vessel (14).
It is inappropriate to claim structure contrary to the specification as this creates an undue burden on the public to understand what the applicant has and has not invented.  
Supposing that the applicant merely errantly identified the supply tube and the discharge tube, one can review the dependent claims and see that most of the claims use the names from the specification to find proper support.
Supposing that the applicant has purposely named the tube contrary to the specification, then all of the recitations of the dependent claims would be inconsistent with the specification and would be indefinite as well.  Note that the confusion caused by the mis-identification of structures results in a reader having to guess what structure is required.
The applicant should review the specification and the claims appropriately amend the claims to be consistent with the disclosed invention and nomenclature.  For examination below, the recitation of claim 1 above is presumed to read: --a 
Further, in concert with this correction, the applicant is directed to the recitation, “the vaporizer receiving LH2 from the pressure vessel via the supply tube during a pressurization operation, warming the LH2 using an ambient environment, and discharging heated and pressurized H2 back to the pressure vessel through the supply tube.”.  This recitation is likewise indefinite for not being consistent with the identifications of the specification and for the purposes of the present examination, it is presumed to read : --the vaporizer receiving the LH2 from the pressure vessel via the discharge
In regard to claim 2, the recitation, “high pressure” is a relative term and there is no way to discern what is and is not “high”.  Such language is inappropriate for providing clear and definite claim scope.
In regard to claim 3, the recitation, “wherein the pressure vessel, the supply tube, the discharge tube and the vaporizer form a closed loop circuit.” is indefinite as it is not clear what structure is being required by the recitation.  All of the components have already been recited and have already been recited as being functionally capable of flows between the vessel and the vaporizer and therefore it is unclear what further structure is being required in this recitation that is not already required by the other claim language.
In regard to claim 6, the recitation, “a third valve” is indefinite since the third valve in the specification is valve (38) but the claimed description of the valve in claim 6 describes the first valve (26).  This complication is un-necessary and inappropriate and leads to errors.  The applicant is directed to claim the valve consistently with the disclosure.  For examination, this valve will be presumed to be amended to be --a first valve--.  Further, the recitation of “with LH2” is presumed amended to --with the LH2--.
In regard to claim 7, the recitation, “enabling LH2” is indefinite for reintroducing LH2 inappropriately.
In regard to claim 11, the recitation, “to further enhance heating and pressurization” is indefinite since it is not clear what amount of heating is considered “further” and “enhanced”.
In regard to claim 12, the recitation, “of LH2” is indefinite for reintroducing LH2 inappropriately.
In regard to claim 13, The recitation, “an initial quantity of LH2” is indefinite and should properly reference --an initial quantity of the LH2--.
The recitation, “the discharge outlet” lacks proper antecedent basis and should be recited --the outlet--.
The recitation, “the vaporizer receiving LH2” is indefinite and should properly reference --the vaporizer receiving the LH2--.
The recitation, “a supply tube coupling the outlet orifice of the pressure vessel with the inlet of the vaporizer; a discharge tube coupling the vaporizer with the inlet orifice of the pressure vessel;” is indefinite and inconsistent with the disclosure which shows that the discharge tube (30) couples the outlet orifice (22) of the pressure vessel (14) with the inlet (36) of the vaporizer and the supply tube (32) coupling the outlet of the vaporizer (14) with the inlet orifice (20) of the pressure vessel (14).
It is inappropriate to claim structure contrary to the specification as this creates an undue burden on the public to understand what the applicant has and has not invented and how to interpret the claims.  
The applicant should review the specification and the claims appropriately amend the claims to be consistent with the disclosed invention and nomenclature.  Note for examination below, the recitation of claim 1 above is presumed to read: --a discharge tube coupling the outlet orifice of the pressure vessel with the inlet of the vaporizer; a supply
Further, in concert with this finding, the applicant is directed to the recitation, “the vaporizer receiving LH2 from the pressure vessel via the supply tube”.  This recitation is likewise indefinite for not being consistent with the identifications of the specification and for the purposes of the present examination, it is presumed amended to: --the vaporizer receiving the LH2 from the pressure vessel via the discharge
The recitation, “the pressure vessel, the supply tube, the discharge tube and the vaporizer form a closed loop circuit.” is indefinite as it is not clear what structure is being required by the recitation.  All of the components have already been recited and have already been recited as being functionally capable of flows between the vessel and the vaporizer and therefore it is unclear what further structure is being required in this recitation that is not already required by the other claim language.
The recitation, “a second valve in communication with the supply tube for controlling a flow of LH2 into the into the pressure vessel from a remote source of LH2” is indefinite for the grammatically incorrect “into the into the”.  Further, the recitation is indefinite for not referring to --the LH2-- appropriately, and for being inconsistent with the disclosure which shows that the second valve is valve (28) and the functionality of the recited valve is the fourth valve (40).  It is completely un-necessary to create ambiguity by naming structure contrary to the specification.  Such obfuscation does not serve the public interest and the applicant is directed to amend the claims to be consistent with the specification.
In regard to claim 14, the recitation, “for enabling LH2 from an external LH2 source to be communicated into the pressure vessel” is indefinite not properly reciting --the LH2-- and for reintroducing --an external LH2--.  It is not clear if this external LH2 source is the same or different from the previously recited external LH2 source.
Further the recitation of “a fourth valve” as claimed is indefinite since claim 13 already recites this structure.  This is further evidence of the kind of new matter and indefinite problems that can be created by not employing the identifications of the specification.  The present recitation represents redundant subject matter to what is already recited in claim 13.



Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-11, 13, 14, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai (WO 2011/115002) (note that the translation is presumed numbered starting at page 29 after page 28 of the WO document in the pdf provided).
In regard to claim(s) 1, Arai teaches a system for pressurizing liquid hydrogen (LH2), comprising: 
a pressure vessel (1) for containing an initial quantity of the LH2 (see liquid 3), the pressure vessel (1) containing an inlet orifice (opening for line 6 or 5) and an outlet orifice (opening for line 5 or 6); 
a vaporizer (9) having an inlet (input from 7 or 8) and an outlet (output to 8 or 7); 
a discharge tube (7 or 8) coupling the outlet orifice (opening for line 5 or 6) of the pressure vessel (1) with the inlet (input from 7 or 8) of the vaporizer (9); 
a supply tube (8 or 7) coupling the outlet (output to 8 or 7) of the vaporizer (9) with the inlet orifice (opening for line 6 or 5) of the pressure vessel (1); and the vaporizer (9) receiving the LH2 from the pressure vessel (1) via the discharge tube (7 or 8) during a pressurization operation, warming the LH2 using an ambient environment (see figures, page 33, para. 1, see air heats vaporizer), and discharging heated and pressurized H2 (after vaporizer 9) back to the pressure vessel (1) through the supply tube (8 or 7).  
In regard to claim 13, Arai teaches a system for pressurizing liquid hydrogen (LH2), comprising: a pressure vessel (1) for containing an initial quantity of the LH2 (see liquid 3), the pressure vessel (1) containing an inlet orifice (opening for line 6 or 5) and an outlet orifice (opening for line 5 or 6); 
a vaporizer (9) having an inlet (input from 7 or 8) and an outlet (output to 8 or 7); 
a discharge tube (7 or 8) coupling the outlet orifice (opening for line 6 or 5) of the pressure vessel (1) with the inlet (inlet from 7 or 8) of the vaporizer (9); 
a supply tube (8 or 7) coupling the outlet (output to 8 or 7) of the vaporizer (9) with the inlet orifice (opening for line 6 or 5) of the pressure vessel (1); 
a first valve (2 or 12) in communication with the discharge tube (7 or 8) for controlling a flow of the LH2 from the pressure vessel (1) to the vaporizer (9); 
a fourth valve (see valve just “below” valve 12, hereafter 4X) for controlling a flow of the LH2 into the pressure vessel (1) from a remote source of LH2 (connected to 4X), the fourth valve (4X) being in communication with the supply tube (see that the valve is in fluidly communication with 8 or 7 through connection with the vessel); 
the pressure vessel (1), the supply tube (8 or 7), the discharge tube (7 or 8) and the vaporizer (9) forming a closed loop circuit (fluid can loop through these components); and 
the vaporizer (9) receiving the LH2 from the pressure vessel (1) via the discharge tube (7 or 8), warming the LH2 using an ambient environment (see figures, page, 33, para. 1, air heats vaporizer), and discharging heated and pressurized H2 back to the pressure vessel (1) through the supply tube (8 or 7).  
In regard to claim 2, Arai teaches that the vaporizer (9) comprises an ambient air high pressure vaporizer (9; relative to at least some pressure). 
In regard to claim 3, Arai teaches that the pressure vessel (1), the supply tube (8 or 7), the discharge tube (7 or 8) and the vaporizer (9) form a closed loop circuit (fluid can loop through these components).
In regard to claim 4, Arai teaches a first valve (2 or 12) disposed in communication with the discharge tube (7 or 8) for controlling a flow of the LH2 between the outlet orifice (opening for line 5 or 6) and the inlet (input from 7 or 8) of the vaporizer (9).
In regard to claim 5, Arai teaches a second valve (12 or 2) disposed in communication with the supply tube (8 or 7) for controlling a flow of the LH2 between the outlet (output to 8 or 7) of the vaporizer (9) and the inlet orifice (opening for line 6 or 5) of the pressure vessel (1).
In regard to claim 6, Arai teaches a first valve (2 or 12) in communication with the discharge tube (7 or 8), for blocking flow through the discharge tube (7 or 8) from the pressure vessel (1) to the vaporizer (9) during an LH2 fill operation in which the pressure vessel (1) is being filled from an external LH2 source with the LH2 (fully capable of being closed during a fill operation).
In regard to claim 7, Arai a fourth valve (see valve just “below” valve 12, hereafter 4X) for enabling a flow of the LH2 into the pressure vessel (1) from a remote source of LH2 (connected to 4X), the fourth valve (4X) being in communication with the supply tube (see that the valve is in fluidly communication with 8 or 7 through connection with the vessel).
In regard to claim 9, Arai teaches the discharge tube (8) includes a length portion (6) extending inside the pressure vessel (1) and angled upwardly to a point adjacent an upper interior area of the pressure vessel (1) when the pressure vessel is oriented in a horizontal orientation (see long dimension).
In regard to claim 10, Arai teaches that the supply tube (7) includes a length portion (5) extending inside the pressure vessel (1) and angled downwardly to a point adjacent a lower interior area of the pressure vessel (1) when the pressure vessel (1) is oriented in a horizontal orientation (see long dimension).
In regard to claim 11, Arai teaches an external heat source (ambient air) for heating the vaporizer (9), to further enhance heating and pressurization of the LH2 flowing through the vaporizer (9).
	In regard to claim 14, Arai teaches a first valve (2 or 12) in communication with the discharge tube (7 or 8), for blocking flow through the discharge tube (7 or 8) from the pressure vessel (1) to the vaporizer (9) during a LH2 fill operation in which the pressure vessel (1) is being filled from an external LH2 source with the LH2 (fully capable of closing while vessel is being filled); and a fourth valve (4X see above) for enabling the LH2 from the external LH2 source (connectable to 4X) to be communicated into the pressure vessel (1); the fourth valve being in communication with the supply tube (see that the valve is in fluid communication with 8 or 7 through connection with the vessel).
	In regard claim 16, Arai teaches that the discharge tube (8) includes a length portion (6) extending inside the pressure vessel (1) and angled upwardly to a point adjacent an upper interior area of the pressure vessel (1) when the pressure vessel is oriented in a horizontal orientation (see orientation of long dimension).
	In regard to claim 17, Arai teaches that the supply tube (7) includes a length portion (5) extending inside the pressure vessel (1) and angled downwardly to a point adjacent a lower interior area of the pressure vessel (1) when the pressure vessel (1) is oriented in a horizontal orientation (see long dimension).
	In regard to claim 18, Arai teaches an external heat source (ambient air) for heating the vaporizer (9), to further enhance heating and pressurization of the LH2 flowing through the vaporizer (9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (WO 2011/115002) in view of Drube (US 9869429) or Wimberly (US 6276143).
Arai teaches most of the claim limitations, but does not appear to explicitly teach a vent valve having a manually engageable valve element in communication with the supply tube (8) for providing a pressure relief flow path between the outlet (outlet to 8) of the vaporizer (9) and the inlet orifice (opening for line 6) of the pressure vessel (1).  
However, Drube explicitly teaches that it is well known to provide a vent valve (see manual valve on line 242, Fig. 6, 10) having a manually engageable valve element (see handle) in communication with a supply tube (272) for providing a pressure relief flow path between an outlet (outlet of 262) of a vaporizer (262) and an inlet orifice (inlet opening connected to 272) of a pressure vessel (212).  
Alternatively, Wimberly teaches a vent valve (see valves 30 with handles Fig. 2) having a manually engageable valve element (see handle) in communication with a supply tube (26) for providing a pressure relief flow path between an outlet (outlet of 20) of a vaporizer (20) and an inlet orifice (inlet opening to 44) of a pressure vessel (44).  
Therefore it would have been obvious to a person of ordinary skill in the art to modify the supply tube of Arai with the manually operable vent valve of Drube or Wimberly for the purpose of providing a way of venting vaporized fluid by hand when there has been greater pressurization than desired and to provide manual venting capability as a contingency to any automatic venting means. 


Claim(s) 11, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (WO 2011/115002) in view of Drube (US 2003/0126867).
In regard to claim 12, Arai teaches most of the claim limitations, but does not appear to explicitly teach a one-way flow valve placed in communication with the discharge tube (7), for limiting the flow of the LH2 only from the pressure vessel (1) into the vaporizer (9) during the pressurization operation.
However, Drube teaches a one-way flow valve (28ab) placed in a discharge tube (18), for limiting the flow of liquid only from a pressure vessel (10) into a vaporizer (32) during a pressurization operation for the purpose of ensuring the desired flow.  Therefore, it would have been obvious to a person of ordinary skill in the art to modify the discharge tube (7) of Arai with a one way flow valve to ensure the desired flow direction.
	In regard to claim 11, 18, Note that the claim limitations are fully met by Arai.  However, in addition it is well known to provide an external heat source to ambient air vaporizer.  Drube teaches that it is well known to provide an electric heater (130, para. 50) to the vaporizer (32) to provide increased ability to remove ice (para. 50) to prevent frosting from reducing the performance of the vaporizer (32).  Therefore, it would have been obvious to a person of ordinary skill in the art to modify the vaporizer of Arai with an electric heater to permit additional heating and defrosting operation.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
June 16, 2022